— Order, Supreme Court, Bronx County, entered September 29, 1972, granting an examination before trial of the defendant husband as to finances and denying a physical and mental examination of the plaintiff, unanimously modified, on the law and the facts, and in the exercise of discretion, to the extent of denying plaintiff’s motion for examination before trial of the defendant, and otherwise affirmed, without costs and without disbursements. The criteria for discovery of the husband’s finances are twofold. The right to the decree must not be seriously contested und no special circumstances may exist indicating that disclosure would be improper (Plancher v. Plancher, 35 A D 2d 41, affd. 29 N Y 2d 880; Stern v. Stern, 39 A D 2d 87). In this case there is a serious contest as to the right of the wife to a decree and an examination before trial is therefore not warranted. Concur — Stevens, P. J., Markewich, Lane, Steuer and Tilzer, JJ.